Citation Nr: 1416700	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-00 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the appellant timely perfected an appeal with regard to the claim for entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to August 1964.  He died in April 2003, and the appellant seeks entitlement to Department of Veterans Affairs (VA) death benefits as a "helpless child." 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the VA Regional Office (RO) in Detroit, Michigan.  

The appellant initially requested a hearing before a member of the Board at a local VA office (Travel Board hearing).  A hearing was scheduled, but the appellant failed to appear.  Thus, her hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).


FINDINGS OF FACT

1.  A substantive appeal was not received within one year of the initial February 2006 rating decision or within 60 days of the January 2010 statement of the case.

2.  The January 2010 statement of the case was mailed to the appellant's correct address of record; the presumption of regularity attaches and has not been sufficiently rebutted.


CONCLUSION OF LAW

The appellant's substantive appeal for the issue of entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 was not timely.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109(b), 20.200, 20.202, 20.300, 20.302, 20.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As will be discussed below in greater detail, the law is dispositive of the issue of whether a timely substantive appeal was filed, and the VCAA does not apply.

Timeliness of Substantive Appeal

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for appellate review by the Board of a decision by the RO is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case has been furnished.  See also 38 C.F.R. § 20.200 (2013).  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

In this case, a February 2008 rating decision denied the appellant's claim for entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  Notice of this decision was mailed to the appellant on February 20, 2008.  The appellant submitted a notice of disagreement, and the RO issued a statement of the case on January 28, 2010.  The first page of the notification letter sent to the appellant with the statement of the case expressly stated, "You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  

Unfortunately, the Board finds nothing submitted within the applicable time period that can be construed as a substantive appeal.  38 C.F.R. § 20.302.  Nor is there any indication that the appellant filed a request for additional time to file a substantive appeal.  In fact, there appears to be no dispute that the appellant did not file a substantive appeal by March 2010; rather, the appellant asserts that she did not receive the January 2010 statement of the case.  See May 2010 Report of Contact.  

There is a presumption of regularity that applies to mailings of the VA.  See Clarke v. Nicholson, 21 Vet. App. 130 (2007).  To rebut the presumption, in addition to asserting non receipt, the appellant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Id. at 133.  Absent the production of such clear evidence, delivery is proven.  Id.  Significantly, the Court has stated that, if a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Id. (emphasis added).  An addressing error is consequential where it "results in an address that does not contain all the necessary address elements" sufficient to enable delivery.  Id. at 135 (looking to the U.S. Postal Service (USPS) regulations to determine whether an addressing error was consequential to delivery); see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address "constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice" of the Board decision).            

Here, the appellant's allegation of non-receipt is unsupported by any additional evidence necessary to rebut the presumption of regularity.  The address on the January 2010 statement of the case is the same address provided by the appellant in her application for benefits.  Indeed, in the May 2010 report of contact, a VA employee verified her address, and the appellant confirmed "that it was the correct address."  In light of the above, the Board finds that clear evidence to rebut the presumption of regularity of the mailing of the January 2010 statement of the case has not been shown.  Therefore, delivery of the statement of the case is assumed.

Because the appellant's substantive appeal was not received within 60 days of the January 2010 statement of the case, it was untimely.  As a consequence, her claim fails because of absence of legal merit or lack of entitlement under the law, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Moreover, VA has not waived any issue of timeliness in the filing of the Substantive Appeal in this case, either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Consequently, the Board is currently without jurisdiction to consider her claim for entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  The appeal is dismissed.


ORDER

A timely substantive appeal having not been filed, the claim for entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 is dismissed.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


